Citation Nr: 0839067	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, including arthritis, to include as secondary to a 
service-connected left elbow and/or right shoulder 
disability.  

2.  Entitlement to service connection for a left wrist 
disorder, to include as secondary to a service-connected left 
elbow disability.

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected right 
hip, bilateral knee, low back and/or bilateral foot 
disabilities.

4.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected right 
hip, bilateral knee, low back and/or bilateral foot 
disabilities.




REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma, which granted the veteran's 
claims for service connection for mild degenerative arthritis 
of the left knee; mild degenerative arthritis of the right 
knee; mild degenerative arthritis of the lumbosacral spine; 
mild degenerative changes of the right hip; mild degenerative 
changes of the right shoulder, and pes planus.  In that same 
rating action, the RO denied the veteran's claims for service 
connection for post-traumatic stress disorder (PTSD); 
bilateral hearing loss; tinnitus; migraine headaches; 
gastroesophageal reflux disease; degenerative arthritis of 
the left shoulder; a left wrist disorder; a left hip 
disorder; a bilateral ankle disorder; and a left elbow 
disorder.  In April 2006, the veteran filed a notice of 
disagreement with respect to the issues of entitlement to 
service connection for PTSD; bilateral hearing loss, 
tinnitus, gastroesophageal reflux disease; degenerative 
arthritis of the left shoulder; a left hip disorder; and a 
left elbow disorder.                  
By a July 2006 rating action, the RO granted the veteran's 
claim for service connection for a left elbow disorder, 
characterized as a left elbow olecrannon spur.  The RO also 
granted the claim for service connection for gastroesophageal 
reflux disease, characterized as postoperative esophagitis 
stricture with peptic esophagitis and duodenitis.  As the 
veteran has not appealed the ratings or effective dates 
assigned for these disabilities, there is no issue relating 
to a left elbow disorder or gastroesophageal reflux disease 
that remains in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

In July 2006, a statement of the case pertinent to the issues 
of entitlement to service connection for PTSD, bilateral 
hearing loss, tinnitus, degenerative arthritis of the left 
shoulder, and a left hip disorder was issued.   

In a VA Form 119, Report of Contact, dated in November 2006, 
it was noted that as per a telephone conversation with the 
veteran, he wished to add the following issues to his appeal; 
left wrist disorder and a bilateral ankle disorder.  Thus, 
given that the veteran's statements were reduced to writing, 
the RO construed the Report of Contact as a notice of 
disagreement to the March 2006 rating action which denied the 
veteran's claims for service connection for a left wrist 
disorder and a bilateral ankle disorder.  In March 2007, a 
statement of the case with respect to the aforementioned 
disorders was issued.  In March 2007, and again in April 
2007, the veteran submitted a VA Form 9 (substantive appeal) 
with respect to the issues of entitlement to service 
connection for PTSD, bilateral hearing loss, tinnitus, 
degenerative arthritis of the left shoulder, a left wrist 
disorder, a left hip disorder, and a bilateral ankle 
disorder.   

In a February 2008 statement from the veteran, he withdrew 
his appeal for service connection for PTSD, bilateral hearing 
loss, and tinnitus.  Accordingly, these issues are no longer 
in appellate status.  See 38 C.F.R. § 20.204 (2008).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2008.  During the 
hearing, he submitted a private medical statement from 
R.A.W., M.D., dated in March 2008, and waived additional RO 
consideration of this evidence.  38 C.F.R. § 20.1394(c).  A 
transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the June 2008 Travel Board hearing, the veteran stated 
that during service, he attended flight school and had 
approximately 21 jumps.  He indicated that on his very first 
jump, he landed on a paved road and "smacked" his left 
elbow.  According to the veteran, in 1999, he once again fell 
and hit his left elbow and subsequently developed chronic 
pain in his left shoulder and wrist.  The veteran noted that 
at present, his service-connected left elbow spur caused him 
to experience numbness in his left wrist.  Specifically, he 
revealed that lifting heavy items aggravated his left elbow 
spur which, in turn, caused him to develop numbness and a 
burning pain in his left wrist and hand.  In regard to his 
left hip and ankles, the veteran stated that due to his 
service-connected right hip and bilateral knee disabilities, 
and his service-connected pes planus, he walked with an 
"unnatural gait" favoring his right side, which placed more 
weight on his left side.  He maintained that because of his 
altered gait, he developed a left hip disorder and a 
bilateral ankle disorder.   

The veteran's service medical records show that he was 
treated on numerous occasions for multiple joint pain, to 
include pain in his left shoulder, wrist, hip and ankles.  In 
February 2001, he was diagnosed with tendonitis of the left 
wrist.  In addition, in January 2006, the veteran underwent a 
VA examination.  At that time, x-rays of the veteran's left 
shoulder were reported to show mild degenerative changes, and 
x-rays of the left wrist were reported to reveal old boxers 
fracture of the 5th metacarpal.  In the March 2008 private 
medical statement, Robert Woodruff, D.O., stated that based 
on x-ray reports, the veteran had arthritic changes in his 
right ankle that "probably were service-connected as they 
were present when he was discharged in 2006."  While it is 
apparent that this latter physician did not have access to 
all of the relevant medical evidence in the claims file and 
the veteran's discharge from service was in March 2004, it is 
competent evidence that lends some support to the veteran's 
claim.  In light of this opinion, the veteran's service 
medical records showing intermittent treatment for pain of 
the left shoulder, wrist, hip and ankles; the current x-ray 
evidence of arthritis of the left shoulder and right ankle; 
the veteran's testimony regarding his injuries from parachute 
jumps during service and his current complaints of pain in 
the left shoulder, wrist, hip and ankles, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed in order to determine the nature 
and etiology of any disability of the left shoulder, left 
wrist, a left hip and either ankle that may be present.      

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to ascertain the nature and 
etiology of any left shoulder disorder, to 
include arthritis; left wrist disorder, 
left hip disorder, and bilateral ankle 
disorder that may be present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
specifically review the veteran's service 
medical records, the January 2006 VA 
examination report, and the March 2008 
private medical statement from Dr. R.A.W.     

After a review of the relevant evidence in 
the claims file, the physical examination 
and any diagnostic studies or tests that 
are deemed necessary, the examiner must 
address the following questions:

(a) Is it at least as likely as not 
(50 percent or more likelihood) that 
any left shoulder disability (to 
include arthritis), left wrist 
disorder, left hip disorder, and/or 
bilateral ankle disorder began 
during service or is/are causally 
linked to any incident of service, 
to include multiple in-service 
parachute jumps and the notations of 
multiple joint pain and tendonitis 
of the left wrist recorded in the 
service medical records? 

(b) In the alternative, is it at 
least as likely as not that (50 
percent or greater probability) that 
any left shoulder disorder, to 
include arthritis; left wrist 
disorder, left hip disorder, and/or 
bilateral ankle disorder that is/are 
currently present was caused or 
aggravated by a service-connected 
disability, to include the veteran's 
service-connected right and left 
knee disabilities, low back 
disability, left elbow disability, 
right shoulder disability, right hip 
disability, and/or bilateral pes 
planus?  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

If the veteran's left shoulder disability, 
left wrist disorder, left hip disorder, 
and/or bilateral ankle disorder was/were 
aggravated by any of his service- 
connected disabilities, the examiner is 
requested to provide an opinion as to the 
approximate baseline level of severity of 
the left shoulder disability, left wrist 
disorder, left hip disorder, and/or 
bilateral ankle disorder (e.g., slight, 
moderate) before the onset of aggravation.

The examiner is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any such action does not 
resolve each claim to the veteran's 
satisfaction, the RO must provide the 
veteran and his representative, if any, a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response. Thereafter, the case must be 
returned to this Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

